COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


JEANNE C. THEISMANN
                                               MEMORANDUM OPINION *
v.   Record No. 0790-96-4                          PER CURIAM
                                                  MARCH 4, 1997
JOSEPH R. THEISMANN


             FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                      Thomas D. Horne, Judge

           (Mark A. Barondess; Erika B. Schiller;
           Sandground, Barondess, West & New, on
           briefs), for appellant.
           (Michael A. Ward; Gannon, Cottrell & Ward, on
           brief), for appellee.



     Jeanne C. Theismann (wife) appeals the decision of the

circuit court awarding attorney's fees and costs to Joseph R.

Theismann (husband).   Wife contends the award was unreasonable,

unnecessary, and an abuse of discretion.    Husband contends that

the trial court erred in failing to use replacement value in

determining the amount of the award.    Upon reviewing the record

and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.   Rule 5A:27.

     "A trial court 'has the authority to hold [an] offending

party in contempt for acting in bad faith or for willful

disobedience of its order.'"     Alexander v. Alexander, 12 Va. App.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
691, 696, 406 S.E.2d 666, 669 (1991) (citation omitted).      "It is

within the discretion of the trial court to include, as an

element of damages assessed against the defendant found guilty of

civil contempt, the attorneys' fees incurred in the investigation

and prosecution of the contempt proceedings."     Arvin, Inc. v.

Sony Corp. of America, 215 Va. 704, 706, 213 S.E.2d 753, 755

(1975) (citation omitted).

     Under the terms of the parties' final decree of divorce,

marked items on an attached exhibit were to "be transferred to

[husband]."   The artwork at issue, a painting by Red Skelton, was

so marked.    The decree also specifically stated that the "Red

Skelton painting shall be transferred to [husband]."    The

painting was last seen in wife's possession at the parties'

marital residence.   Wife failed to transfer the painting, and it

was subsequently lost.
     Wife did not justify her failure to return the artwork to

husband to the satisfaction of the trial court.     See Alexander,

12 Va. App. at 696, 406 S.E.2d at 669.   In its September 7, 1995

letter opinion, the trial court found wife in contempt for her

failure to comply with its previous order directing her to

transfer the painting to husband.

     For purposes of equitable distribution, the parties had

valued the painting at $3,500.   The trial court allowed the

parties to present additional evidence as to the artwork's value

for purposes of determining the damages caused by wife's failure



                                  2
to abide by the decree.   "The conduct of a trial is committed to

the sound discretion of the trial court."   Cunningham   v.

Commonwealth, 2 Va. App. 358, 365, 344 S.E.2d 389, 393 (1986).

We cannot say that the trial judge's decision to exercise his

equitable authority and allow the parties an opportunity to

present evidence as to the painting's value was an abuse of

discretion.

     According to the parties' experts, the painting was worth

between $3,500 to $45,000.   The trial court noted that the

parties purchased the painting for $13,750 in 1992 and that at

one time it was offered for sale for $27,500.   While husband's

expert testified that the replacement value was $45,000, we find

no error in the court's refusal to accept that value, the

underpinnings of which were demonstrably suspect.   "[T]he finder

of fact is not required to accept as conclusive the opinion of an

expert."   Godley v. Commonwealth, 2 Va. App. 249, 251, 343 S.E.2d
368, 370 (1986).   While the court did not assign a specific value

to the painting, it is clear from the court's total award that

the court estimated its worth at approximately $5,000.   That

figure was well within the range of values supported by the

credible evidence before the court.

     Husband presented evidence that he incurred $5,600 in costs

and $6,144.50 in attorney's fees in connection with the contempt

hearing.   The court found that "the fees of the expert and of

[husband's counsel] are reasonable and are directly related to



                                 3
[wife's] contempt."

     We find no abuse of discretion in the court's award to

husband of damages, costs, and attorney's fees resulting from

wife's failure to abide by the court's order.   Accordingly, the

decision of the circuit court is summarily affirmed.

                                                        Affirmed.




                                4